 

Exhibit 10.4

 

Spousal Consent

 

The undersigned, Qi CHEN(陈琪), (Identification No.:***), is the lawful spouse of
Nan DING(丁楠) (Identification No.: ***). I hereby unconditionally and irrevocably
agree to the execution of the following documents by Nan DING as of November 6,
2018 (the “Transaction Documents”) and the disposal of the equity interest of
Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)(the “Domestic Company”)
held by Nan DING and registered in his name pursuant to the provisions of the
following documents:

 

  (1) The equity interest pledge agreement by and among Nan DING, Jiaxing
Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司) (the “WFOE”), the
Domestic Company and other parties;         (2) The exclusive option agreement
by and among Nan DING, Xianyi HAO, the WFOE, the Domestic Company and other
parties;         (3) The loan agreement by and between Nan DING and the WFOE;
and         (4) The power of attorney statement by Nan DING to the WFOE.

 

I hereby confirm that I do not enjoy any interests or rights in the Domestic
Company and hereby undertake not to make any assertions in respect of the equity
interest of the Domestic Company. I further confirm that, Nan DING can perform
the Transaction Documents and further amend or terminate the Transaction
Documents or execute other agreements to replace the Transaction Documents
absent any authorization or consent from me.

 

I hereby undertake to execute all necessary documents, and take all necessary
actions, to ensure appropriate performance of the Transaction Documents (as
amended from time to time).

 

I hereby agree and undertake that, if I acquire any equity interests in the
Domestic Company for whatever reasons, I shall be bound by the Transaction
Documents (as amended from time to time) and shall comply with the obligations
of a shareholder of the Domestic Company thereunder. For this purpose, upon the
WFOE’s requests, I shall execute a series of written documents in substantially
the same format and content as the Transaction Documents (as amended from time
to time).

 

  Signature: /s/ Qi Chen         Date: November 6, 2018

 

 

   

